Citation Nr: 1119985	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in April 2008 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  The Board subsequently remanded the claim for further development in July 2008.  The development was not completed and the Board remanded the case again in February 2010.  The Veteran has been afforded a VA examination with a nexus opinion that addresses both direct and secondary service connection claims.  Therefore, all development has been completed and the Board may proceed on the merits.  Stegall v West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension.  

2.  The Veteran did not experience symptoms of chronic hypertension during service or continuous symptoms of hypertension since separation from service. 

3.  The Veteran's hypertension is not causally or etiologically related to service or to his service-connected psychiatric disability, nor was it aggravated by his service-connected psychiatric disability.






CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated December 2003, November 2006, and February 2010 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in December 2003 prior to the initial unfavorable decision in May 2004.  In this case, the November 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

Although some of the notices did not precede the initial adjudication of the Veteran's claim, the later notices were followed by a subsequent readjudication, in this case a supplemental statement of the case issued in March 2011, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or disease and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to ascertain the Veteran's contentions regarding any relationship between his hypertension and his psychiatric disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in April 2010 with a subsequent addendum.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings to include a nexus opinion with adequate bases for the opinion, the examination report is adequate to decide the claim of service connection.  Thus, the Board finds that additional examination or opinion is not necessary. 

Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran served from April 1974 to May 1974.  Therefore, the Veteran does not meet the 90 day requirement and is not entitled to the presumption.  

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran has a current diagnosis of hypertension as seen in the April 2010 VA examination.  The Veteran contends that his hypertension is due to his service-connected psychiatric disability.  The Board notes that the Veteran is service connected for an acquired psychiatric disorder, to include paranoid-type schizophrenia.  The Board will address both direct and secondary service connection.  

The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of hypertension during service.  On a May 1974 report of medical history, the Veteran marked no when asked have you ever had or have you now high blood pressure.  On the corresponding report of medical examination, the examiner found the Veteran's hear and vascular system to be clinically normal.  The Veteran's blood pressure was 132/88.  Based on the service treatment records and the Veteran's lay testimony, the Board finds that the Veteran did not have symptoms of chronic hypertension during service. 

Post service, the Veteran was afforded a VA examination in June 1974 unrelated to his current hypertension claim.  At that time, his blood pressure was 118/80.  According to a November 2005 letter from a private physician, the Veteran was first diagnosed with hypertension and placed on medication in 1977, three years after separation from service.  The Veteran reports that he has remained on medication since that time.  Based on the Veteran's testimony that his hypertension was diagnosed three years after service and the medical evidence of record, the Board finds that the Veteran did not experience continuous symptoms of hypertension since separation from service.  

The Veteran was afforded a VA examination in April 2010.  The examiner reviewed the Veteran's history and treatment records and provided a physical examination.  He diagnosed essential hypertension and noted that it is not at least as likely as not that the Veteran's hypertension had its beginnings during active duty service as the only blood pressure reading available was mildly elevated and not diagnostic of hypertension.  He also noted that the Veteran stated he was not diagnosed until three years later.  

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, because this claim was file prior to October 10, 2005 the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The April 2010 examiner also noted that the Veteran's hypertension, diagnosed years ago, is not likely caused by or aggravated by the Veteran's chronic paranoid schizophrenia.  The examiner specifically noted that the Veteran's hypertension preceded the diagnosis of chronic paranoid schizophrenia by many years.  Additionally, he reported that schizophrenia is not medically considered to be a cause of hypertension.  Regarding any claim of aggravation, the examiner again found that hypertension preceded the diagnosis of schizophrenia by too many years to be an aggravation.  He also found no documentation or proof of such aggravation in the Harrison textbook of medicine.  

After weighing the lay and medical evidence of record, the Board finds that entitlement to service connection for hypertension is not warranted on any basis.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating the Veteran's hypertension to service or to a psychiatric disability, the Board finds that the etiology of the Veteran's hypertension is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms of hypertension, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service or his psychiatric disability and the Veteran's hypertension.  The only medical opinion in the file was provided by the VA examiner in April 2010.  The examiner opined that it is not at least as likely as not that the Veteran's hypertension is due to military service or due to a psychiatric disability.  The examiner provided a thorough rationale and even included a citation to a medical text that he consulted.  There is no contrary medical opinion of record.  Therefore, the Board finds that the Veteran's hypertension is not causally or etiologically related to his military service or his psychiatric disability. 

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension.  As the preponderance of the evidence is against the claim of service connection for hypertension, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, to include as secondary to a service-connected psychiatric disability, is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


